                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: __________________
                                                                    DATE FILED: _6/21/2021____

               -against-
                                                                                    18 Cr. 791 (AT)
NAIM ISMAIL,
                                                                                       ORDER
                                Defendant.
ANALISA TORRES, District Judge:

       The status conference scheduled for June 21, 2021, is ADJOURNED to a change of plea
hearing on July 12, 2021, at 11:00 a.m.

        Under the terms of Section 15002(b)(2) of the CARES Act, Pub. L. No. 116-136 (2020), the
Judicial Conference of the United States has found that emergency conditions due to the national
emergency declared by the President with respect to COVID-19 materially have affected and will
materially affect the functioning of the federal courts, and the Chief Judge of this district has entered
an order finding that “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure [and]
felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure . . . cannot . . . be
conducted in person without seriously jeopardizing public health and safety,” and authorizing such
proceedings to be conducted by “video teleconferencing, or telephone conferencing if video
conferencing is not reasonably available . . . with the consent of the defendant . . . after consultation
with counsel and upon a finding by the presiding judge that the proceeding cannot be further delayed
without serious harm to the interests of justice.” In re Coronavirus/Covid-19 Pandemic, No. 20 Misc.
176 (S.D.N.Y. June 15, 2021), ECF No. 6.

        Defendant’s counsel having represented to the Court that Defendant consents to this change of
plea being conducted via videoconference, the Court finds that this proceeding cannot be further
delayed without serious harm to the interests of justice because it will result in the expeditious
resolution of this matter, without the need to expend substantial court resources and the possibility of
a lengthy delay before a jury trial can be conducted. Accordingly, pursuant to Section 15002(b)(2)(A)
of the CARES Act, the change of plea hearing shall proceed by videoconference.

       SO ORDERED.

Dated: June 21, 2021
       New York, New York
